Thayer, J.
The bill in this case is dismissed. For the information of counsel, the court states the grounds of its decision briefly, as follows:
1. Complainant’s patent is on a combination for inclining dentist and barber chairs. There are many kindred devices in use for the same purpose. The seven elements composing the complainant’s combination are all old. In such cases the doctrine of mechanical equivalents should be given a restricted operation, so as to confine the patentee, within rea* sonable limits, to the particular combination covered by his patent, and not to interfere with the rights of others. Acting on this principle the court finds that the bell-crank, and axis of the same, used by the defendant in the construction of barber chairs, is not the equivalent of the “rock-shaft” described in complainant’s specifications; that the spring-bolt employed by the defendant is not the equivalent of the “toggle-arms ” shown in complainant’s patent. The result of the finding is that defendant has not infringed complainant’s patent.
2. The court is furthermore of the opinion that the reissued patent upon which complainant sues is void because it was issued more than six years after the grant of the original patent, and was evidently intended to broaden the original invention, and in point of fact has that effect. The original letters patent contain but one claim embracing seven elements in combination. In the reissued patent that claim is substantially reproduced as claim No. 2, and two additional claims have been added. The additional claims found in the reissued letters seem to have been intended to cover separate elements of the combination, thereby broadening the terms of the original grant after the lapse of more than six years, and bring the case within the purview of the following cases, to-wit: Miller v. Brass Co., 104 U. S. 350; Mathews v. Machine Co., 105 U. S. 54; Mahn v. Harwood, 112 U. S. 354, 5 Sup. Ct. Rep. 174.
3. I also deny the application to dismiss the bill without prejudice, as against the defendant Henry Arnd.